                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                              Plaintiff,

       v.                                                   Case No. 19-cv-1319

TODD DYER,

                              Defendant.



                                     MOTION TO STRIKE


        The United States of America (“United States”), by and through its undersigned attorneys,

respectfully moves the Court for an Order striking the Motion for Stay of Action filed by defendant

Todd Dyer (“Dyer”) on January 10, 2020. (ECF 25.) In support of this motion, the United States

states as follows:

       1.      At the October 11, 2019 hearing in this matter, the Court appointed legal counsel

for Dyer. Attorney Robert Penegor filed a Notice of Appearance on behalf of Dyer on October

14, 2019, (ECF 19), and continues to represent Dyer to date.

       2.      On January 10, 2020, Dyer filed a pro se “Motion for Stay of Action,” which was

apparently prepared by Dyer, mailed directly from F.C.I. Elkton, and not signed by Attorney

Penegor. (See ECF 25.)

       3.      It is well-established that “a defendant who is represented by counsel does not have

the right to file his own pro se submissions.” United States v. Mosley, 353 Fed. App’x 49, 53 (7th

Cir. 2009)(citing United States v. Williams, 495 F.3d 810, 813 (7th Cir. 2007); United States v.

Gwiazdzinski, 141 F.3d 784, 787 (7th Cir. 1998)). Here, Dyer is represented by counsel and

                                                1
therefore does not have the right to file his own pro se submissions. Accordingly, the United States

respectfully requests that the Court strike Dyer’s pro se January 10, 2020 submission. (ECF 25.)

       Dated: January 13, 2020

                                                     MATTHEW D. KRUEGER
                                                     United States Attorney

                                              By:    /s/Emily A. Constantine

                                                     EMILY A. CONSTANTINE
                                                     Assistant U.S. Attorney
                                                     Wisconsin Bar No.1087257
                                                     Benjamin W. Proctor
                                                     Wisconsin Bar No. 1051904
                                                     Office of the United States Attorney
                                                     Eastern District of Wisconsin
                                                     517 East Wisconsin Avenue, Room 530
                                                     Milwaukee, WI 53202
                                                     Telephone: (414) 297-1700
                                                     Fax: (414) 297-4394
                                                     emily.constantine@usdoj.gov
                                                     benjamin.proctor@usdoj.gov




                                                 2
